DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Heggelund et al. U.S. Pub. No. 2011/0148919.  Rejections based on the newly cited reference(s) follow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21; 2, 4, 5, 6, 7, 23, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribble et al. U.S. Pub. No. 2012/0293519 in view of Seetharamaiah et al. U.S. Pub. No. 2013/0135341.  
Re:  claim 1, Ribble teaches 
1. (Currently Amended)  A method comprising:  selecting, for each render pass of the plurality of render passes for the frame, a render mode of a plurality of render modes based on characteristics of the render pass (“This disclosure describes techniques for automatically selecting a rendering mode for use by a graphics processing unit (GPU) to render graphics data for display… the techniques include evaluating at least two metrics associated with rendering graphics data of one or more rendering units, and automatically selecting either an immediate rendering mode or a deferred rendering mode for a current rendering unit based on the evaluated metrics… A rendering unit may comprise a set of frames, a frame, multiple render targets associated with a frame, a single render target associated with a frame, or a portion of a single render target… The techniques for automatically selecting a rendering mode may be performed at each rendering boundary in the graphics data, i.e., when the GPU finishes rendering a previous rendering unit and begins rendering.”; Ribble, [0018])
The rendering mode is selected, from the plural rendering modes, to render graphics data of a frame for display.  Ribble is silent, however, Seetharamaiah teaches that selecting the render mode is based on characteristics of the render pass.  (“… CPU 6 and/or GPU driver 7 may be configured to generate rendering commands for rendering a frame, wherein the rendering commands are for a binning rendering mode, track the rendering commands that use graphics memory addresses, determine one of a plurality of rendering modes for the frame based on rendering characteristics, wherein the plurality of rendering modes includes the binning rendering mode and a direct rendering mode… graphics driver 7 may be configured to analyze the rendering commands, and may take into consideration one or more rendering characteristics… The outcome of the analysis of the rendering commands may be computed as a “score,”… If this score is below a given threshold, the direct rendering mode is used.  If this score is above a given threshold, the binning rendering mode is used… based on the score… graphics drive 7 determines the optimal mode”; Seetharamaiah, [0042])
The rendering mode is selected based on the rendering characteristics of the render pass.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of selecting, for each render pass of a plurality of render passes for a frame, a render mode of a plurality of render modes based on characteristics of the render pass, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Ribble is silent, however, Seetharamaiah teaches generating a plurality of command streams, wherein each command stream corresponds to a different render pass of a plurality of render passes for a frame; (“… a method of graphics processing comprises generating rendering commands for rendering a frame, wherein the rendering commands are for a binning rendering mode… In order to process the graphics rendering instructions, CPU 6 may issue one or more graphics rendering commands to GPU 12… to cause GPU12 to perform some or all of the rendering of the graphics data… the graphics data to be rendered may include a list of graphics primitives, e.g., points, lines, triangles, quadrilaterals, triangle strips, etc… CPU 6 may provide graphic commands and graphics data to GPU 12 for rendering to display 18.  The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc… CPU 6 and/or GPU driver 7 may be configured to generate rendering commands for rendering a frame, wherein the rendering commands are for a binning mode… When rendering according to a binning rendering mode, graphics processing pipeline 30 may receive a batch of primitives… to render into a resulting graphics image.  To render the batch of primitives, the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins), and graphics processing pipeline 30 may render each portion of the graphics image as a separate rendering pass… As part of a single rendering pass for a particular portion of the frame, graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels (e.g., a particular bin of destination pixels) of the frame.  After performing a first rendering pass with respect to a first bin, graphics processing pipeline 30 may perform a second rendering pass with respect to a second bin, and etc.  Graphics processing pipeline 30 may incrementally traverse through the bins until the primitives associated with every bin have been rendered.”; Seetharamaiah, [0029], [0035], [0038], [0042], [0060], [0061], Figs. 2-3)
Graphics/rendering commands (command streams) and graphics data are provided to the GPU, which includes the graphics processing pipeline (see Fig. 2).  The graphics/rendering commands are for a binning rendering mode (command stream for rendering each bin).  The graphics/rendering commands (command streams) and graphics data for each bin of the frame correspond to a different rendering pass for rendering the frame.  
storing each command stream of the plurality of command streams in respective command buffer of a plurality of corresponding command buffers; (“CPU 6 and/or graphics driver 7 may be configured to store operation commands for executing a graphics operation in a first buffer, and store write commands in a second buffer… Fig. 6 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “hardware” binning… Before rendering bins 72, IB1 61 may include a binning pass execution command that points to commands in binning IB2 74.  Binning IB2 74 includes commands that cause GPU 12 to perform a simplified version of a graphics pipeline… but adds the step of updating a visibility stream for each triangle in the bin based on a depth test… that determines whether or not the triangle is visible in the final rendered scene… Draw commands… in the rendering IB2 69 may use the visibility stream generated by the binning pass to determine whether or not it is necessary to draw a specific triangle.”; Seetharamaiah, [0044], [0068], [0071], Fig. 6)
Level 1 indirect buffer 1 (IB1 61) stores commands (command stream) for a binning pass.  Level 2 indirect buffers (IB2 74 and IB2 69) store commands (command stream) for different rendering passes (storing each command stream of the plurality of command streams in respective command buffer of a plurality of corresponding command buffers).  
storing a plurality of indications at respective command buffers, wherein the plurality of indications each identify the respective selected render mode for the corresponding render pass; (“… GPU driver 7 may also be configured to track commands generated for rendering in a binning rendering mode that utilize GMEM addresses.  For each command that utilizes a GMEM address, GPU driver 7 may store a corresponding system memory address that would be used for a direct rendering mode.  If the rendering mode is switched from the binning rendering mode to the direct rendering mode, GPU driver 7 may patch (i.e., alter) the rendering commands to replace the GMEM addresses with the system memory addresses.”; Seetharamaiah, [0050])
For each command, a GMEM address is stored with the commands in the command buffer for the binning rendering mode and the corresponding system memory address is stored with the commands in the command buffer for the direct rendering mode.  When the rendering mode is switched from binning rendering mode to direct rendering mode, the driver alters the commands such that the GMEM addresses are replaced with the system memory addresses.  Thus, the GMEM addresses and the system memory addresses are considered to be indications that identify the selected rendering mode for the render pass and, this indication is stored as part of the command, in the command buffer.  
and indicating from each corresponding command buffer to a graphics processing unit (GPU) of a processor each selected render mode for each render pass. (“Fig. 6 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “hardware” binning… Before rendering bins 72, IB1 61 may include a binning pass execution command that points to commands in binning IB2 74.  Binning IB2 74 includes commands that cause GPU 12 to perform a simplified version of a graphics pipeline… but adds the step of updating a visibility stream for each triangle in the bin based on a depth test… that determines whether or not the triangle is visible in the final rendered scene… Draw commands… in the rendering IB2 69 may use the visibility stream generated by the binning pass to determine whether or not it is necessary to draw a specific triangle.”; Seetharamaiah, [0068], [0071], Fig. 6)
Level 2 indirect buffers (IB2 74 and IB2 69) store commands (command stream) for different rendering passes.  For example IB2 74 (command buffer) indicates to the GPU to perform a simplified version of a graphics pipeline, in the binning rendering mode (selected render mode for the render pass).  This is performed for each command buffer for each selected render mode for each pass.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble as modified by adding the feature of generating a plurality of command streams, wherein each command stream corresponds to a different render pass of a plurality of render passes for a frame; storing each command stream of the plurality of command streams in respective command buffer of a plurality of corresponding command buffers; storing a plurality of indications at respective command buffers, wherein the plurality of indications each identify the respective selected render mode for the corresponding render pass and indicating from each corresponding command buffer to a graphics processing unit (GPU) of a processor 
Re:  claim  21, Ribble teaches 
21. (Previously Presented) A device, comprising:  a render mode selection circuit to select a render mode of a plurality of render modes for each render pass of a plurality of render passes based on characteristics of each render pass; (“This disclosure describes techniques for automatically selecting a rendering mode for use by a graphics processing unit (GPU) to render graphics data for display… the techniques include evaluating at least two metrics associated with rendering graphics data of one or more rendering units, and automatically selecting either an immediate rendering mode or a deferred rendering mode for a current rendering unit based on the evaluated metrics… A rendering unit may comprise a set of frames, a frame, multiple render targets associated with a frame, a single render target associated with a frame, or a portion of a single render target… The techniques for automatically selecting a rendering mode may be performed at each rendering boundary in the graphics data, i.e., when the GPU finishes rendering a previous rendering unit and begins rendering.”; Ribble, [0018])
The rendering mode is selected, from the plural rendering modes, to render graphics data of a frame for display.  Ribble is silent, however, Seetharamaiah teaches that selecting the render mode is based on characteristics of the render pass.  (“… CPU 6 and/or GPU driver 7 may be configured to generate rendering commands for rendering a frame, wherein the rendering commands are for a binning rendering mode, track the rendering commands that use graphics memory addresses, determine one of a plurality of rendering modes for the frame based on rendering characteristics, wherein the plurality of rendering modes includes the binning rendering mode and a direct rendering mode… graphics driver 7 may be configured to analyze the rendering commands, and may take into consideration one or more rendering characteristics… The outcome of the analysis of the rendering commands may be computed as a “score,”… If this score is below a given threshold, the direct rendering mode is used.  If this score is above a given threshold, the binning rendering mode is used… based on the score… graphics drive 7 determines the optimal mode”; Seetharamaiah, [0042])
The rendering mode is selected based on the rendering characteristics of the render pass.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of selecting, for each render pass of a plurality of render passes for a frame, a render mode of a plurality of render modes based on characteristics of the render pass, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Ribble is silent, however, Seetharamaiah teaches a plurality of command buffers to store respective render passes of the plurality of render passes for a frame and to store a respective token that indicates the selected render mode for the respective render pass; (“CPU 6 and/or graphics driver 7 may be configured to store operation commands for executing a graphics operation in a first buffer, and store write commands in a second buffer… Fig. 6 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “hardware” binning… Before rendering bins 72, IB1 61 may include a binning pass execution command that points to commands in binning IB2 74.  Binning IB2 74 includes commands that cause GPU 12 to perform a simplified version of a graphics pipeline… but adds the step of updating a visibility stream for each triangle in the bin based on a depth test… that determines whether or not the triangle is visible in the final rendered scene… Draw commands… in the rendering IB2 69 may use the visibility stream generated by the binning pass to determine whether or not it is necessary to draw a specific triangle.”; Seetharamaiah, [0044], [0068], [0071], Fig. 6)
Level 1 indirect buffer 1 (IB1 61) stores commands (command stream) for a binning pass.  Level 2 indirect buffers (IB2 74 and IB2 69) (plural command buffers) store commands (command stream) for different rendering passes for a frame (store respective render passes of the plurality of render passes for a frame).  
(“… GPU driver 7 may also be configured to track commands generated for rendering in a binning rendering mode that utilize GMEM addresses.  For each command that utilizes a GMEM address, GPU driver 7 may store a corresponding system memory address that would be used for a direct rendering mode.  If the rendering mode is switched from the binning rendering mode to the direct rendering mode, GPU driver 7 may patch (i.e., alter) the rendering commands to replace the GMEM addresses with the system memory addresses.”; Seetharamaiah, [0050])
For each command, a GMEM address is stored with the commands in the command buffer for the binning rendering mode and the corresponding system memory address is stored with the commands in the command buffer for the direct rendering mode.  When the rendering mode is switched from binning rendering mode to direct rendering mode, the driver alters the commands such that the GMEM addresses are replaced with the system memory addresses.  Thus, the GMEM addresses and the system memory addresses are considered to be tokens that identify the selected rendering mode for the render pass and, this indication is stored as part of the command, in the command buffer.  
a graphics processing unit (GPU) to process the render passes retrieved from the plurality of command buffers using the respective selected render modes. (“Fig. 6 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “hardware” binning… Before rendering bins 72, IB1 61 may include a binning pass execution command that points to commands in binning IB2 74.  Binning IB2 74 includes commands that cause GPU 12 to perform a simplified version of a graphics pipeline… but adds the step of updating a visibility stream for each triangle in the bin based on a depth test… that determines whether or not the triangle is visible in the final rendered scene… Draw commands… in the rendering IB2 69 may use the visibility stream generated by the binning pass to determine whether or not it is necessary to draw a specific triangle.”; Seetharamaiah, [0068], [0071], Fig. 6)
Level 2 indirect buffers (IB2 74 and IB2 69) store commands (command stream) for different rendering passes.  For example The GPU retrieves commands from IB2 74 (command buffer) to perform a simplified version of a graphics pipeline (process the render passes retrieved from the plurality of command buffers), in the binning rendering mode (selected render mode).  This is performed for each command buffer for each selected render mode for each pass.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of a plurality of command buffers to store respective render passes of the plurality of render passes for a frame and to store a respective token that indicates the selected render mode for the respective render pass; a graphics processing unit (GPU) to process the render passes retrieved from the plurality of command buffers using the respective selected render modes, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Re:  claims 2 and 23, Ribble as modified is silent, however, Seetharamaiah teaches 
2. (Previously Presented) The method of claim 1, wherein indicating comprises inserting a command indicating the selected render mode for a render pass into the corresponding stream to the GPU. (“If the rendering mode is switched from the binning rendering mode to the direct rendering mode, GPU driver 7 may patch (i.e., alter) the rendering commands to replace the GMEM addresses with system memory addresses… If the direct rendering mode is determined to be the more optimal mode, graphics driver 7 may patch binning rendering mode IB2 68 to replace the GMEM addresses with system memory addresses, thus producing direct rendering mode IB2 88… ”; Seetharamaiah, [0050], [0091])
For example, when the direct rendering mode is selected, the GPU driver patches (inserting a command indicating the select render mode for a render pass into the corresponding command stream) the rendering commands, thus producing direct rendering mode for the GPU.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of indicating comprises inserting a command indicating the selected render mode for a render pass into the corresponding command stream to the GPU, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribble in view of Seetharamaiah as applied to claims 1 and 21 above, and further in view of Heggelund et al. U.S. Pub. No. 2011/0148919.  
Re:  claims 3 and 22, Ribble is silent, however, Seetharamaiah and Heggelund’919 teach
3. (Currently Amended) The method of claim 1, wherein storing an indication of the plurality of indications comprises inserting a start binning command indicating the selected render mode for the corresponding render pass into the command buffer corresponding to the render pass and an end binning command following the command stream for the render pass. (“… graphics processing pipeline 30 may render a graphics image according to a particular rendering mode, including a binning rendering mode and a direct rendering mode.  When rendering according to a binning rendering mode, graphics processing pipeline 30 may receive a batch of primitives… to render into a resulting graphics image.  To render the batch of primitives, the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins), and graphics processing pipeline 30 may render each portion of the graphics image as a separate rendering pass… Fig.6 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using ”hardware” binning… Before rendering bins 72, IB1 61 may include a binning pass execution command that points to commands in binning IB2 74.  Binning IB2 74 includes commands that cause GPU 12 to perform a simplified version of a graphics pipeline… but adds the step of updating a visibility stream for each triangle in the bin based on a depth test… that determines whether or not the triangle is visible in the final rendered scene.”; Seetharamaiah, [0060], [0068], Fig. 6)
The start binning command has been inserted into the commands that are stored in the indirect buffers (IB2).  In the binning rendering mode, the frame is subdivided into plural bins or tiles.  Then the graphics processing pipeline retrieves the commands and renders each tile/bin in a separate rendering pass.  The rendering processing, for each tile/bin, starts with a binning pass execution command (start binning command).  Ribble and Seetharamaiah are silent, however, Heggelund’919 teaches an end binning command following the command stream for the render pass.  (“… operation of the technology described herein will first be triggered by a requirement for accumulation buffer operation, e.g., in response to the driver for the graphics processor receiving such a command from an application that requires graphics display… this command will typically instruct the graphics processor to process and accumulate a series of sub-frames into the accumulation buffer, with each sub-frame having, for example, a defined rendering pass and a specified weight that denotes its contribution to the final accumulated frame… in response to receiving such a command, the graphics processor driver first combines the N rendering passes (sub-frames) that are to go into the accumulation buffer into a single “job” for the graphics processor… The sequence of commands comprises, for the first sub-tile to be processed, a “begin new tile” command, and for the other sub-tiles to be processed for the same tile, a “begin new sub-tile” command… It will then perform and accumulate the sequence of N rendering passes making up the accumulation operation on the tile… Each subsequent rendering pass (after the first) will be indicated… by a  begin new sub-tile command, and the next “begin new tile” command will signify the end of the current tile and the start of the next tile.”; Heggelund’919, [0209], [0210], [0212], [0219])
For example, the first “begin new tile” command is the start binning command and the second “begin new tile command” is the end binning command.  The second “begin new tile command” indicates the end of the first “begin new tile” command (end binning command following the command stream for the render pass) and the start of the second “begin new tile” command for the next render pass.  Heggelund’919 can be combined with Ribble as modified, such that the “begin new tile” command of Heggelund’919 is the binning pass execution command of Seetharamaiah, which is stored in the indirect buffers (command buffers) of Seetharamaiah.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble as modified by adding the feature of storing an indication of the plurality of indications comprises inserting a start binning command indicating the selected render mode for the corresponding render pass into the command buffer corresponding to the render pass and an end binning command following the command stream for the render pass, in order use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah ([0083]) and in order to provide the accumulated results of several rendering passes for a frame as an output frame (Heggelund’919, [0013]).  
Re:  claim 4, Ribble is silent, however, Seetharamaiah teaches 
4. (Original) The method of claim 1, wherein the characteristics of the render pass comprise at least one of:  lighting, color, post-processing, occlusion query, whether a number of draw calls or primitives exceeds a threshold, use of unordered access views, and whether a number of render targets bound equals or exceeds a threshold. (“… graphics driver 6 may be configured to analyze the rendering commands, and may take into consideration one or more rendering characteristics… When the number of primitives drawn is small, the benefit from a binning rendering mode may also be small.  As such, GPU driver 7 may determine that direct rendering mode is preferred when a small number primitives is to be drawn.  Likewise, GPU driver 7 may determine that binning rendering mode is preferred when a large number of primitives is to be drawn.”; Seetharamaiah, [0080], [0083])
The characteristics of the render pass include, the number of pixels exceeding a threshold.  For example, when the number of primitives is small, the GPU driver may determine that the direct rendering mode is preferred.  And, when the number of primitive is large (exceeds a threshold), the GPU driver may determine that the binning rendering mode is preferred.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of the characteristics of the render pass comprise at least one of:  lighting, color, post-processing, occlusion query, whether a number of draw calls or primitives exceeds a threshold, use of unordered access views, and whether a number of render targets bound equals or exceeds a threshold, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Re:  claims 5 and 25, Ribble teaches 
5. (Original) The method of claim 4, wherein the selected render mode comprises one of:  coarse bin rendering, primitive batch-based bin rendering, coarse binning with batch-based bin rendering, and immediate-mode rendering. (“graphics driver 10 may automatically select a rendering mode for use by GPU 6 to render graphics data for presentation to a user on display 18.  More specifically, graphics driver 10 may evaluate at least two metrics associated with rendering graphics data, and automatically select either an immediate rendering mode or a deferred rendering mode…”; Ribble, [0028])
The selected render mode can be, for example, an immediate rendering mode (immediate-mode rendering).  
Re:  claims 6 and 26, Ribble is silent, however Seetharamaiah teaches 
6. (Original) The method of claim 1, further comprising:  receiving an indication of an updated characteristic of the render pass; and updating the selection of a render mode for a render pass for the frame in response to receiving an indication that the selected render mode is incompatible with the updated characteristic of the render pass. (“If the rendering mode is switched from the binning rendering mode to the direct rendering mode, GPU driver 7 may patch (i.e., alter) the rendering commands to replace the GMEM addresses with system memory addresses… a graphics processing system… initially assumes a particular application more optimally renders to the current render target (e.g., one or more frames) in binning mode… graphics driver 7 may be configured to analyze the rendering commands, and may take into consideration one or more rendering characteristics… When the number of primitives drawn is small, the benefit from a binning rendering mode may also be small.  As such, GPU driver 7 may determine that direct rendering mode is preferred when a small number primitives is to be drawn.  Likewise, GPU driver 7 may determine that binning rendering mode is preferred when a large number of primitives is to be drawn… The outcome of the analysis of the rendering commands may be computed as a “score,” which may take into account one or more of the various characteristics… If this score is below a given threshold, the direct rendering mode is used.  If this score is above a given threshold, the binning rendering mode is used… based on the score… graphics driver 7 determines the optimal mode… If direct rendering is determined to be the more optimal mode, graphics driver 7 may patch binning rendering mode IB2 68 to replace the GMEM addresses with system memory addresses, thus producing direct rendering mode IB2 88.”; Seetharamaiah, [0050], [0078], [0080], [0083], [0085], [0091])
Initially, the binning rendering mode is selected.  Then, the rendering commands are analyzed, and when the number of primitives is small (incompatible with the updated characteristic of the render pass), the GPU driver determines that the direct rendering mode is preferred (updating the selection of the render mode for a render pass for the frame).  The GPU driver then, patches the binning rendering commands to producer the direct rendering mode.  In response to the GPU receiving the patched commands (indication of the selected render mode is incompatible with the updated characteristic of the render pass), the render mode is switched from binning rendering mode to direct rendering mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of receiving an indication of an updated characteristic of the render pass; and updating the selection of a render mode for a render pass for the frame in response to receiving an indication that the selected render mode is incompatible with the updated characteristic of the render pass, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Re:  claim 7, Ribble teaches
7. (Original) The method of claim 1, further comprising:  performing a render pass for a frame at the GPU using the selected render mode for the render pass. (“Graphics driver 10 may then configure GPU 6 to operate according to the selected rendering mode.”; Ribble, [0029])
The GPU operates according to the selected rendering mode (performing a render pass for a frame at the GPU using the selected render mode for the render pass).  
Re:  claim 24, Ribble is silent, however, Seetharamaiah teaches 
24. (Previously Presented) The device of claim 21, wherein the render mode selection circuit is to select the render mode based on at least one of:  lighting, color, post-processing, occlusion query, whether a number of draw calls or primitives exceeds a threshold, use of unordered access views, and whether a number of render targets bound equals or exceeds a threshold. (“… graphics driver 7 may be configured to analyze the rendering commands, and may take into consideration one or more rendering characteristics… Such rendering characteristics may include… an indication of whether depth testing is enabled, the number of primitives drawn… The outcome of the analysis of the rendering commands may be computed as a “score,” which may take into account one or more of the various characteristics discussed above, e.g., on a weighted or non-weighted basis.  If this score is below a given threshold, the direct rendering mode is used.  If this score is above a given threshold, the binning rendering mode is used.”; Seetharamaiah, [0080], [0085])  
The render mode is selected based on, for example, whether depth testing is enabled (occlusion query).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble by adding the feature of wherein the render mode selection circuit is to select the render mode based on at least one of:  lighting, color, post-processing, occlusion query, whether a number of draw calls or primitives exceeds a threshold, use of unordered access views, and whether a number of render targets bound equals or exceeds a threshold, in order to use the rendering characteristics to determine which rendering mode is preferred, as taught by Seetharamaiah. ([0083])  
Claims 8, 9, 10, 11, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribble in view of Seetharamaiah and Heggelund et al. U.S. Patent No. 9,256,975.
Re:  claim 8, is a method analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 8 has additional limitations.  Ribble as modified is silent, however, Heggelund teaches
8. (Original) A method, comprising:  sorting a plurality of render passes for a frame into corresponding command buffers for a graphics processing unit (GPU) of a processor; (“… the driver for the graphics processor also combines all the rendering passes (sub-frames) that are to go into the accumulation buffer into a single job for  the graphics processor.”; Heggelund, col. 12, lines 18-21)
The rendering passes of all of the sub-frames of a frame are combined into a single job (sorting a plurality of render passes for a frame), for each individual frame, for the GPU.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ribble as modified by adding the feature of sorting a plurality of render passes for a frame into corresponding command buffers for a graphics processing unit (GPU) of a processor, in order to allow the accumulation process to be implemented using buffers on the graphics processor, which removes the need for external memory accesses as part of the accumulation buffer process, which provides significant savings in terms of the elimination of external memory bandwidth, which leads to significant power usage savings and to increased rendering speeds, as taught by Heggelund. (col. 4, lines 8-20)  
Claim 9 is a method analogous to the method of claim 2, is similar in scope and is rejected under the same rationale.  
Claim 12 is a method analogous to the method of claim 3, is similar in scope and is rejected under the same rationale.  
Claim 10 is a method analogous to the method of claim 4, is similar in scope and is rejected under the same rationale.  
Claim 11 is a method analogous to the method of claim 5, is similar in scope and is rejected under the same rationale.  
Claim 13 is a method analogous to the method of claim 6, is similar in scope and is rejected under the same rationale.  
Claim 14 is a method analogous to the method of claim 7, is similar in scope and is rejected under the same rationale.  

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 1:  
“Ribble and Seetharamaiah, individually or in combination do not teach or suggest at least “generating a plurality of command streams, wherein each command stream corresponds to a different render pass of a plurality of render passes for a frame; storing each command stream of the plurality of command streams in a respective command buffer of a plurality of corresponding command buffers,” as in claim 1.. Ribble and Seetharamaiah, individually or in combination do not teach or suggest at least the claimed plurality of command streams… Even if the write commands and the operation commands of Seetharamaiah alter the operation commands, the write commands and the operation commands would correspond to the same render pass.”  As a result, Seetharamaiah does not teach the claimed command streams.  Ribble does not remedy this deficiency.”
Examiner disagrees.  Seetharamaiah teaches, “… a method of graphics processing comprises generating rendering commands for rendering a frame, wherein the rendering commands are for a binning rendering mode… In order to process the graphics rendering instructions, CPU 6 may issue one or more graphics rendering commands to GPU 12… to cause GPU12 to perform some or all of the rendering of the graphics data… the graphics data to be rendered may include a list of graphics primitives, e.g., points, lines, triangles, quadrilaterals, triangle strips, etc… CPU 6 may provide graphic commands and graphics data to GPU 12 for rendering to display 18.  The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc… CPU 6 and/or GPU driver 7 may be configured to generate rendering commands for rendering a frame, wherein the rendering commands are for a binning mode… When rendering according to a binning rendering mode, graphics processing pipeline 30 may receive a batch of primitives… to render into a resulting graphics image.  To render the batch of primitives, the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins), and graphics processing pipeline 30 may render each portion of the graphics image as a separate rendering pass… As part of a single rendering pass for a particular portion of the frame, graphics processing pipeline 30 may render all or a subset of the batch of primitives with respect to a particular subset of the destination pixels (e.g., a particular bin of destination pixels) of the frame.  After performing a first rendering pass with respect to a first bin, graphics processing pipeline 30 may perform a second rendering pass with respect to a second bin, and etc.  Graphics processing pipeline 30 may incrementally traverse through the bins until the primitives associated with every bin have been rendered.” (Seetharamaiah, [0029], [0035], [0038], [0042], [0060], [0061], Figs. 2-3).  Graphics/rendering commands (command streams) and graphics data are provided to the GPU, which includes the graphics processing pipeline (see Fig. 2).  The graphics/rendering commands are for a binning rendering mode (command stream for rendering each bin).  The graphics/rendering commands (command streams) and graphics data for each bin of the frame correspond to a different rendering pass for rendering the frame.  
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 21:  
“Ribble and Seetharamaiah, individually or in combination, do not teach or suggest at least “a plurality of command buffers to store respective render passes of the plurality of render passes for a frame and to store a respective token that indicates the selected render mode for the respective render pass,” as in claim 21.  The rejection mischaracterizes the teachings of Seetharamaiah and the cited art does not teach the claimed plurality of command buffers.  Regarding the claimed plurality of command buffers, the Office Action cites paragraphs [0044], [0068], and [0071] and Fig. 6 of Seetharamaiah and states “Level 1 indirect buffer (IB1 61) stores commands (command stream) buffers (IB2 and IB2 69) (plural command buffers)  store commands (command stream) for differing rendering passes for a frame (store respective render passes of the plurality of render passes for a frame).”… However, a binning pass is not a render pass and one of ordinary skill would not understand it to be as such… Seetharamaiah are silent regarding command buffers that store “respective render passes of the plurality of render passes for a frame” and “a respective token that indicates the selected render mode for the respective render pass,” as in claim 21.  Ribble does not remedy this deficiency. Accordingly, the rejection is improper and should be withdrawn. ”
Examiner disagrees.  There has been no mischaracterization of the teachings of Seetharamaiah. Seetharamaiah teaches, “Fig. 5 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “software” binning.  Level 1 indirect buffer (IB1) 60 contains a series of execution commands… Each execution command in IB1 60 is essentially a pointer into one or more level 2 indirect buffers (IB2) that contain commands for various aspects of the rendering pipeline.” (Seetharamaiah, [0064]).  Fig. 5 illustrates that for each pass, the Level 1 indirect buffer has plural execution commands (command streams) that includes a pointer that points to one or more Level 2 indirect buffers (plurality of command buffers) that contain commands for the rendering pipeline.  Seetharamaiah also teaches, “… GPU driver 7 may also be configured to track commands generated for rendering in a binning rendering mode that utilize GMEM addresses.  For each command that utilizes a GMEM address, GP driver 7 may store a corresponding system memory address that would be used for a direct rendering mode.  If the rendering mode is switched from the binning rendering mode to the direct rendering mode, GPU driver 7 may patch (i.e., alter) the rendering commands to replace the GMEM addresses with the system memory addresses.“ (Seetharamaiah, [0050]).  For each command, a GMEM address is stored with the commands in the command buffer for the binning rendering mode and the corresponding system memory address is stored with the commands in the command buffer for the direct rendering mod.  When the rendering mode is switched from binning rendering mode to direct rendering mode, the driver alters the commands such that the GMEM addresses are replaced with the system memory addresses.  Thus, the GMEM addresses and the system memory addresses are considered to be tokens that identify the selected rendering mode for the render pass and, this indication is stored as part of the command, in the command buffer.  
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Claims 2-7 and 22-26 depend on claims 1 and 21 respectively.  As explained above, Ribble fails to disclose or render obvious the features of claims 1 and 21.  Further, Seetharamaiah does not remedy the deficiencies of Ribble… The cited references therefore fail to disclose the features of dependent claims 2-7 and 22-26,at least by virtue of their respective dependence on claims 1 and 21.”
Examiner disagrees.  Claims 1, 21, 2, 4-7, and 22-26 have been rejected.  Please see the corresponding rejections.
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 3:  
“For example, Ribble and Seetharamaiah,  individually or in combination, additionally do not teach or suggest at least “wherein storing an indication of the plurality of indications comprises inserting a start binning command indicating the selected render mode for the corresponding render pass into the command buffer corresponding to the render pass and an end binning command following the command stream for the render pass,” as in claim 3.”
Examiner disagrees. Seetharamaiah and Heggelund’919 teach this limitation.  Seetharamaiah teaches that the start binning command has been inserted into the commands that are stored in the indirect buffers (IB2).  In the binning rendering mode, the frame is subdivided into plural bins or tiles.  Then the graphics processing pipeline retrieves the commands and renders each tile/bin in a separate rendering pass.  The rendering processing, for each tile/bin, starts with a binning pass execution command (start binning command). (Seetharamaiah, [0060], [0068], Fig. 6).  Heggelund’919 teaches an end binning command following the command stream for the render pass.  Heggelund’919 teaches, “… operation of the technology described herein will first be triggered by a requirement for accumulation buffer operation, e.g., in response to the driver for the graphics processor receiving such a command from an application that requires graphics display… this command will typically instruct the graphics processor to process and accumulate a series of sub-frames into the accumulation buffer, with each sub-frame having, for example, a defined rendering pass and a specified weight that denotes its contribution to the final accumulated frame… in response to receiving such a command, the graphics processor driver first combines the N rendering passes (sub-frames) that are to go into the accumulation buffer into a single “job” for the graphics processor… The sequence of commands comprises, for the first sub-tile to be processed, a “begin new tile” command, and for the other sub-tiles to be processed for the same tile, a “begin new sub-tile” command… It will then perform and accumulate the sequence of N rendering passes making up the accumulation operation on the tile… Each subsequent rendering pass (after the first) will be indicated… by a  begin new sub-tile command, and the next “begin new tile” command will signify the end of the current tile and the start of the next tile.” (Heggelund’919, [0209], [0210], [0212], [0219]).  For example, the first “begin new tile” command is the start binning command and the second “begin new tile command” is the end binning command.  The second “begin new tile command” indicates the end of the first “begin new tile” command (end binning command following the command stream for the render pass) and the start of the second “begin new tile” command for the next render pass.  Heggelund’919 can be combined with Ribble as modified, such that the “begin new tile” command of Heggelund’919 is the binning pass execution command of Seetharamaiah, which is stored in the indirect buffers (command buffers) of Seetharamaiah.
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Ribble, Seetharamaiah, and Heggelund, individually or in combination, do not teach or suggest at least “sorting a plurality of render passes for a frame into corresponding command buffers for a graphics processing unit (GPU) of a processor,” as in claim 8… the Office cites col. 12, ll 18-1 of Heggelund and states “The rendering passes of all the sub-frames of a frame are combined into a single job (sorting a plurality of render passes for a frame), for each individual frame, for the GPU”… this describes a different feature than Applicant’s claim, even if the Office Action’s mapping is assumed, which Applicant does not concede.  In Heggelund, “the multiple rendering passes and the accumulation of their results is performed for each tile individually and the results for each individual tile then combined to provide the output ‘accumulation frame’ (e.g., that is to be displayed).“… ”
Examiner disagrees.  As stated in the Final Rejection, Claim 8 is a method analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ribble, Seetharamaiah and Heggelund.  Heggelund teaches the forting and Seetharamaiah teaches the plural command buffers.  For example, Heggelund teaches, “… the driver for the graphics processor also combines all the rendering passes (sub-frames) that are to go into the accumulation buffer into a single job for the graphics processor.” (Heggelund, col. 12, lines 18-21).  In binning mode, plural passes are required to render a frame.  The rendering passes of all the sub-frames of a frame are combined into a single job (sorting a plurality of render passes of a frame), for each individual frame, for the GPU.  The passes stored in the accumulation buffer are sorted into a specific order for display.  Seetharamaiah also teaches, “Fig. 5 is a conceptual diagram showing an example command structure for rendering a scene using a binning rendering mode using “software” binning.  Level 1 indirect buffer (IB1) 60 contains a series of execution commands… Each execution command in IB1 60 is essentially a pointer into one or more level 2 indirect buffers (IB2) that contain commands for various aspects of the rendering pipeline.  In this way, a two or more level structure is established for executing the graphics rendering pipeline.” (Seetharamaiah, [0064]).  Fig. 5 illustrates that for each pass, the Level 1 indirect buffer has plural execution commands (command streams) that includes a pointer that points to one or more Level 2 indirect buffers (plurality of command buffers) that contain commands for the rendering pipeline.       
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Clams 9-14 depend on claim 8.  Ribble and Seetharamaiah, individually and in combination, fail to disclose or render obvious the features of claim 8.  Further Heggelund does not remedy the deficiencies of Ribble or Seetharamaiah.  Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claim 8.  The cited references therefore fail to disclose the features of dependent claims 9-14, at least by virtue of their respective dependence on claim 8.  In addition, these dependent claims recite additional novel and non-obvious features.”
Examiner disagrees.  Claims 9 and 9-14 have been rejected.  Please see the corresponding rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612